DETAILED ACTION
Applicant: ROTHSCHILD, Peter J.
Assignee: Viken Detection Corporation
Attorney: Ronald Demsher (Reg. No.: 42,478)
Filing: Amendment filed 14 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-22 are currently pending before the Office.  Claims 1 and 14 have been further amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 April 2022 was filed after the mailing date of the Non-Final Rejection on 14 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97 since the corresponding fee was paid.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Persuasive Arguments - §112 Rejection & §102(a)(1) Rejection – Claims 4-5 & 16-17
Applicant’s arguments, see Page 6, filed 14 April 2022, with respect to §112(b) rejections and §102(a)(1) rejection – claims 4-5 & 16-17 have been fully considered and are persuasive in that the requested amendments have been made to make the claims definite and the cited art fails to disclose claims 4-5 & 16-17.  The rejections of the claims in view of §112(b) & §102(a)(1) – claims 4-5 & 16-17 have been withdrawn. 
Unpersuasive Arguments - §102(a)(1)/§103 Rejections – Claims 1-3, 6-15, & 18-22
Applicant’s arguments, see Pages 6-9, filed 14 April 2022, with respect to claim rejections in view of §102(a)(1) & §103 – claims 1-3, 6-15, & 18-22 have been fully considered but they are not persuasive.
The Applicant argues “rather than scanning in a fixed plane, Smith rotates the scan plane to cover the width of the subject’s body (see, e.g. Smith at col. 8, lines 16-18)” (App. Arg., Pg. 7).  The Examiner respectfully disagrees.  Smith discloses various embodiments, wherein the Applicant discusses an embodiment that discloses scanning the x-ray source, however, Smith also discloses utilizing two x-ray sources (Figs. 9A-9B - 102,104) with “x-ray beams ‘within a plane that is oriented at a fixed projection with respect to vertical’” (C.10:L.56-C.11:L11 x-ray sources 102,104 are positioned so that the X-ray beams 116, 114 are directed downward to intersect the floor at a 45 degree angle. . . . Vertical scanning of the subject 8 is achieved as the subject 8 moves forward through the slanted X-ray fan beam 116 as illustrated in the perspective view of FIG. 9e . . . the X-ray beam from X-ray source 102 provides the front scan, and the X-ray beam from X-ray source 104 provides the rear scan.) corresponding to the claimed invention.  

    PNG
    media_image1.png
    460
    995
    media_image1.png
    Greyscale

The remaining arguments focus on this element and reiterate that the other references fail to disclose what is “missing” (App. Arg., Pgs. 7-8), and the arguments are unpersuasive for similar reasoning for claims 1-3, 6-15, and 18-22.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9-15, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Pat. 6,094,472).
Regarding claim 1, Smith discloses an inspection system (Figs. 9A-9B; Abstract -  a tracking assembly is employed to rotate the scanning plane through a tracking angle and in a direction progressing from the entrance to the exit of the portal, through which the person passes . . . to produce an image of the subject and any concealed objects carried by the subject), comprising:
a scanning region (Fig. 9A) configured to accommodate a scan subject (8), an exterior of the scan subject being characterized by a contour (8), the scanning region including a pathway along which the scan subject passes during an inspection scan (Figs. 9A-9B; C.10:L.56-C.11:L.15 – Vertical scanning of the subject 8 is achieved as the subject 8 moves forward through the slanted X-

    PNG
    media_image1.png
    460
    995
    media_image1.png
    Greyscale

ray fan beam 116 as illustrated in the perspective view of FIG. 9e), a continuum of contours of the scan subject are defined as the scan subject moves along the pathway from a starting location on the pathway (Fig. 9A – one side of portal structure 100) to an ending location on the pathway (Fig. 9A – other side of portal structure 100; C.10:L.56-C.11:L.15 – subject 8 moves forward through the slanted X-ray fan beam 116);
an x-ray source (102,104; C.10:L.56-C.11:L.15), disposed in a fixed position with respect to the scanning region (Fig. 9B sources 102,104; C.10:L.58-60 chopper assemblies), configured to generate one or more scanning x-ray beams (Fig. 9B beams 114,116), each of the one or more scanning x-ray beams within a plane that is oriented at a fixes projection angle with respect to vertical (C.10:L.62-67 - X-ray beams 116, 114 are directed downward to intersect the floor at a 45 degree angle), and incident obliquely on either (i) a front of the scan subject contours between the starting location on the pathway and a middle location on the pathway that is between the starting location on the pathway and ending location on the pathway (Figs. 9A-9B; C.10:L.67-C.11:L.4 As the subject 8 mover through the portal 7, the X-ray beam from X-ray source 102 provides the front scan), or (ii) a rear of the scan subject contours between the middle location on the pathway and the ending location on the pathway (Figs. 9A-9B; C.10:L.67-C.11:L.4 the X-ray beam from X-ray source 104 provides the rear scan);
one or more backscatter detectors (106,108) arranged to detect radiation scattered (C.11:L.5-15 - Scatter detectors 106, 108 are positioned to the left and to the right of the subject 8 to collect X-rays that are backscattered from the front side and the rear side of the subject's body.) from the scan subject (8), and to produce a scattered radiation signal therefrom (C.11:L.5-15); and
a controller (Fig. 1 computer processor 11) to create at least one scatter image of the scan subject based at least on the scattered radiation signal (C.6:L.1-47; C.11:L.5-15).

Regarding claim 2, Smith further discloses wherein a first one of the scanning x-ray beams (114) is incident obliquely on the front of the scan subject contours between the starting location and the middle location (Fig. 9B source 102; C.10:L.67-C.11:L.4), and a second one of the x-ray scanning beams (116) is incident on the rear of the scan subject contours between the middle location and the ending location (Fig. 9B source 104; C.10:L.67-C.11:L.4).
Regarding claim 3, Smith further discloses wherein the first scanning x-ray beam and the second scanning x-ray beam are temporally interleaved (Figs. 9A-9B; C.10:L.56-C.11:L.15).
Regarding claim 6, Smith further discloses wherein a chopper disk is used to create the one or more scanning x-ray beams (Fig. 2 chopper 16; C.10:L.60-64 chopper assemblies of the X-ray sources 102, 104 are configured to sweep beams 116, 114 in a horizontal plane).
Regarding claim 9, Smith further discloses wherein the scan subject is a person (Figs. 9A-9B; C.10:L.56-C.11:L.15).
Regarding claim 10, Smith further discloses further comprising one or more constraints configured to cause the person (Figs. 9A-9B; C.10:L.56-C.11:L.15) to walk through the one or more scanning x-ray beams (114,116), thereby causing a scan of the person to occur (Figs. 9A-9B).
Regarding claim 11, Smith further discloses wherein a transmission detector (Figs. 9A-9B 110,112) measures a transmitted intensity of at least one of the one or more scanning x-ray beams (Figs. 9A-9B 110,112; C.10:L.16-C.11:L.14).
Regarding claim 12, Smith further discloses wherein the at least one of the one or more backscatter detectors is disposed across the pathway during scanning, and is disposed outside of the pathway after scanning completes (Figs. 9A-9B backscatter detectors 106,108; C.10:L.56-C.11:L.14).
Regarding claim 13, Smith further discloses wherein the controller (Fig. 1 processor 11; Abstract – storage means) comprises a processor and a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the system to create the scatter image based on the scattered radiation signal (Fig. 1 processor 11; Abstract – storage means), and to analyze the scatter image to detect presence of a threat item (C.2:L.61-67 detecting weapons).
Regarding claim 14, Smith discloses a method of inspecting a scan subject (Figs. 9A-9B; C.10:L.56-C.11:L.14 - Vertical scanning of the subject 8 is achieved as the subject 8 moves forward through the slanted X-ray fan beam 116), comprising:
generating, by an x-ray source (102,104) disposed in a fixed position (Figs. 9A-9B) with respect to the scan subject (C.10:L.56-C.11:L.14), one or both of (i) a first scanning x-ray beam (114) and (ii) a second scanning x-ray beam (116), the first scanning x-ray beam configured to be incident obliquely on the scan subject from a first direction (Fig. 9B beam 114), and the second scanning x-ray beam configured to be incident obliquely on the scan subject from a second direction (Fig. 9B beam 116), each of the first scanning x-ray beam (114) and second x-ray beam (116) being within a plane that is oriented at a fixed projection angle with respect to the vertical (Figs. 9A-9B; C.10:L.56-C.11:L.15);

    PNG
    media_image1.png
    460
    995
    media_image1.png
    Greyscale

causing the scan subject (8) to pass through the first scanning x-ray beam such that as the scan subject moves, (i) the first scanning x-ray beam intersects the scan subject from the first direction beginning at the bottom portion of the scan subject and progresses upwards on the scan subject (Fig. 9B), and (ii) the second scanning x-ray beam intersects the scan subject from the second direction beginning at the top portion of the scan subject and progresses downwards on the scan subject (Fig. 9B; C.10:L.56-C.11:L.15 As the subject 8 mover through the portal 7, the X-ray beam from X-ray source 102 provides the front scan, and the X-ray beam from X-ray source 104 provides the rear scan.);
detecting, by one or more backscatter detectors (106,108; C.11:L.5-14), radiation scattered from the scan subject (8), and producing a scattered radiation signal therefrom (C.10:L.56-C.11:L.14 - Scatter detectors 106, 108 are positioned to the left and to the right of the subject 8 to collect X-rays that are backscattered from the front side and the rear side of the subject's body); and
creating a scatter image of the scan subject based at least on the scattered radiation signal (Abstract; C.10:L.56-C.11:L.15).

Regarding claim 15, Smith further discloses further comprising temporally interleaving the first scanning x-ray beam and the second x-ray scanning beam (Figs. 9A-9B; C.11:L.3-4 The operation of sources 102, 104 is interlaced to avoid source interference).
Regarding claim 18, Smith further discloses further comprising generating the one or more scanning x-ray beams using a chopper disk (Fig. 2 chopper 16; C.10:L.60-64).
Regarding claim 20, Smith further discloses wherein the scan subject is a person, and further comprising causing the person to walk through the first and second scanning x-ray beams, thereby causing a scan of the person to occur (Figs. 9A-9B; C.10:L.58-60).
Regarding claim 21, Smith further discloses further comprising measuring a transmitted intensity of at least one of the first scanning x-ray beam and the second scanning x-ray beam (Figs. 9A-9B; C.10:L.16-31).
Regarding claim 22, Smith further discloses further comprising analyzing the scatter image to detect presence of a threat item (C.2:L.61-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. 6,094,472) as applied to claim6, 1, and 14, respectively, above, and further in view of Gray et al. (US Pub. 2011/0274249).
Regarding claim 7, Smith discloses the system according to claim 6, but fails to disclose an odd number of slits in the chopper disk.
In a related field of endeavor, Gray et al. discloses an inspection system (Gray et al.: Fig. 1 subject 103; Abstract) including an x-ray source (160) and backscatter detectors (110,120), including a chopper disk wherein the chopper disk comprises an odd number of slits (¶14 chopper wheel; ¶¶94-95) and wherein regions of the chopper disk illuminated by x-rays are configured to cooperate with the slits to facilitate temporal interleaving of the one or more scanning x-ray beams (¶¶94-95 beam chopping mechanism is a chopper wheel having three slits positioned at 120 degrees apart and aligned with two parallel collimator slits such that each chopper slit will leave one of the parallel collimator slits while another is just entering the opposite parallel slit. This creates two parallel scanning beams that are interleaved in time and can be processed separately even with a single common detector array, circuitry and processing, all using a single source which conically illuminates the two parallel slits.).

    PNG
    media_image2.png
    583
    747
    media_image2.png
    Greyscale

In view of the ability to create parallel scanning beams interleaved in time using a chopper disk with three slits as is disclosed in Gray et al. at Paragraphs 94-95, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gray et al. with the teachings of Smith to utilize a chopper disk with three slits.

Regarding claims 8 and 19, Smith discloses the system of claim 1 and the method of claim 14, respectively, but is silent regarding a conveyor.
In a related field of endeavor, Gray et al. discloses an inspection system and method (Gray et al.: Fig. 8 subject 830; Abstract) including an x-ray source (160) and backscatter detectors (110,120), and a conveyor (¶116 conveyed or moving walkway), the system and the method further comprising a conveyor (¶116) configured to move the scan subject (830) through the one or more scanning x-ray beams (813), thereby causing a scan of the scan subject to occur (Fig. 8; Figs. 9A-9C).

    PNG
    media_image3.png
    606
    771
    media_image3.png
    Greyscale

In view of the ability to review images at a workstation while subjects are conveyed by at a consistent speed on a conveyor as is disclosed in Gray et al. at Figure 8 & Paragraph 116, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gray et al. with the teachings of Smith to utilize a conveyor to perform an inspection of persons while an operator can review the images nearby with a workstation.

Allowable Subject Matter
Claims 4-5 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 16, the closest prior art references are:
Smith – which discloses an x-ray backscatter imaging system (Smith: Figs. 9A-9B) including a first x-ray source (102) providing a first x-ray beam (114) and a second x-ray source (104) providing a second x-ray beam (116) within a plane that is oriented at a fixed projection angle with respect to the vertical (Figs. 9A-9B; C.10:L.56-C.11:L.14).  However, Smith fails to disclose wherein the x-ray source comprises a single x-ray generating element that produces both the first and second x-ray scanning beams (claims 4 & 16) and combination with the limitation wherein the scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical (claims 1 & 14).

    PNG
    media_image1.png
    460
    995
    media_image1.png
    Greyscale


Dinca et al. (US Pat. 7,505,562 – IDS sated 04/14/2022) – which discloses an x-ray imaging using arrays of discrete sources (Dinca et al.: Figs. 6A-6B carbon nanotube x-ray sources 110 front source 160 back source 162; Abstract) including a first x-ray linear array (160) and a second x-ray linear array (162) within a plane that is oriented at a fixed projection angle with respect to the vertical (Fig. 6B - 45˚ beam angles).  However, Dinca et al. fails to disclose a single x-ray generating element that produces both the first and second x-ray scanning beams (claims 4 & 16) and combination with the limitation wherein the scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical (claims 1 & 14).

    PNG
    media_image4.png
    683
    1429
    media_image4.png
    Greyscale

Smith (US Pat. 6,269,142) – which discloses an interrupted fan-beam x-ray imaging for security inspection (Smith: Fig. 3; Abstract) including an x-ray source (52), a rotating beam stop (54), transmission detectors (58), and backscatter detectors (60,62).  However, Smith fails to disclose scanning x-ray beams within a plane that is oriented at a fixed projection angle with respect to vertical, and incident obliquely on either a front or a rear of a scan subject and it fails to disclose a single x-ray generating element that produces both the first and second x-ray scanning beams (claims 4 & 16).

    PNG
    media_image5.png
    467
    590
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an inspection system (claim 1) or method of inspecting a scan subject (claim 14) including an x-ray source (102) disposed in a fixed position with respect to the scan subject (110), having a first scanning beam (104) and a second scanning beam (108) configured to be incident obliquely on the scan subject (110) wherein a first one of the scanning x-ray beams is incident obliquely (104) on the front of the scan subject contours (110) between the starting location and the middle location (claim 2) or the first scanning beam (104) intersects the scan subject (110) at the bottom portion and progresses upwards on the scan subject (claim 14) and a second one of the scanning x-ray beams is incident obliquely (108) on the rear of the scan subject contours (110) between the middle location and the ending location (claim 2) or the second scanning beam (108) intersects the scan subject (110) at the top portion and progresses downwards on the scan subject (claim 14), one or more backscatter detectors (114) arranged to detect radiation scattered (claim 2) or detecting, by one or more backscatter detectors (114), radiation scattered (claim 14), a controller configured to create (claim 1) or creating (claim 14) a scatter image of the scan subject (110) based at 

    PNG
    media_image6.png
    512
    1185
    media_image6.png
    Greyscale

least on the scattered radiation signal, further comprising wherein a single x-ray generating element (claims 4 & 16) produces both the first one of the scanning x-ray beams (104) and the second one of the x-ray scanning beams (108), in combination with the other claimed elements.  Claims 5 and 17 are allowed based on dependency. 

Conclusion
Applicant's amendment necessitated the new interpretation of Smith in the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884